Defendants appeal from an interlocutory judgment impressing a trust on certain real property and granting other incidental relief. Judgment reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. The finding that the property in question was an asset of the partnership has no support in the evidence. Appeal from decision dismissed. Appeal by defendants Garvin and Claridge Food Products Corp. from an order denying their motion for a new trial on the ground of newly discovered evidence dismissed, without costs. In view of the determination of the appeal from the interlocutory judgment, the appeal from the order is academic. Lewis, P. J., Hagarty, Carswell, Johnston and Adel, JJ., concur.